Per Curiam:
The order appealed from must be so modified as to require the defendant to furnish a bill of particulars as follows: Mrst. The amount of' expense and each item thereof alleged to have been incurred by the defendant in enlarging its business, when, with whom, for what purpose and to what amount each of such items of expense was incurred. Second. The names of the parties, dates, nature, subject-matter in substance, amount and extent of each and every contract obligation so alleged to have been entered into. Third. The date and amount of each and every expenditure of money by defendant for advertising, or otherwise, so alleged, together with the name of the person or corporation with whom such expenditure was incurred or made. Fourth. The name and address of each and every dealer in the defendant’s line of business whom, it is alleged as aforesaid, plaintiff notified that the alleged license of defendant had been revoked. Fifth. The name and address of each and every trade journal which it is alleged as aforesaid plaintiff notified not to publish advertisements of the defendant as such alleged licensee. Sixth. The name and address of each and every one of said various dealers whom it is so alleged to have refused to deal further with the defendant, the date of each such refusal, whether the same was oral, or in writing, and if in writing, a copy thereof. Seventh. The name and address of each and every one of said trade journals which it is so alleged have declined to print the advertisements of the defendant, the date of each such declination, whether the same was declined orally or in writing, and if in writing a copy of each such declination. Ninth. The name and address of each customer of defendant so alleged to have been lost, the time when and place where • each such loss occurred. Tenth. The name of the parties to, the date, nature, *959subject-matter in substance, extent and amount of each and every contract entered into by defendant with others which it is so alleged defendant has been and will be forced to break, and as so modified will be affirmed, without costs to either party. Present—Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Settle order on notice.